Stark App. No. 2007 CA 00098, 2007-0hio-5817. This cause is pending before the court as an appeal from the Court of Appeals for Stark County. It is ordered by the court, sua sponte, that this cause is consolidated with 2007-2310, State v. Jones, Stark App. No. 2007 CA 00139, 2007-0hio-5818.
It is further ordered by the court that the briefing in case Nos. 2007-2311 and 2007-2310 shall be consolidated. The parties shall file two originals of each of the briefs permitted under S.Ct.Prae.R. VI and include both case numbers on the cover page of the briefs.
The parties shall otherwise comply with the requirements of S.CtPrac.R. VI, and briefing in case Nos. 2007-2310 and 2007-2311 shall commence upon the filing of the record in case No. 2007-2310.